The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2014

                                       No. 04-13-00826-CR

                                       Taylor M. MOSER,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4960
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        The clerk’s record was due January 13, 2014, but was not filed. The clerk of this court
notified the clerk of the deficiency by letter dated January 27, 2014. See TEX. R. APP. P.
37.3(a)(2). The letter advised that if the record had not been filed because appellant failed to pay
for the clerk’s fee and he is not entitle to appeal without paying the fee, the clerk must file a
notification of late record stating such fact within ten days of the date of the letter. Otherwise,
the clerk was to file the record within thirty days of the date of the letter. We received no
response until March 14, 2014. At that time, the clerk filed a notification of late record stating
appellant had not paid for the record and was not entitled to the record without first paying the
fee.

       Because no clerk’s record had been filed and it appeared appellant was not entitled to the
record without first paying the fee, we ordered the appeal abated and remanded to the trial court.
We ordered the trial court to conduct a hearing to determine:

       (1) whether appellant desires to prosecute his appeal;

       (2) whether appellant is indigent. If appellant is indigent, the trial court must take
       steps to ensure effective assistance of counsel, including the appointment of
       counsel, if necessary, and to ensure the clerk’s record is filed in this court without
       payment for same;
       (3) if appellant is not indigent, whether appellant has made the necessary
       arrangements to pay for the clerk’s record, and if not, when such payment shall be
       made; and

       (4) whether retained counsel has abandoned the appeal. Because sanctions may
       be necessary, the trial court should address this issue even if new counsel is
       retained or substituted before the date of the hearing.

        Per our order, the trial court made findings of fact and conclusions of law, and we
received a supplemental clerk’s record containing those findings and conclusions, as well as a
supplement reporter’s record from the hearing. At the hearing, it was determine appellant had
paid for the clerk’s record and that the clerk would be filing the record with this court.

       The clerk’s record was filed in this court on April 17, 2014, and the reporter’s record was
previously filed. Accordingly, we ORDER the abatement lifted and the appeal reinstated. As
the appellate record is complete, appellant’s brief is due in this court on or before May 19, 2014,
and we ORDER appellant to file the brief on or before May 19, 2014, or a proper extension of
time on or before that date.

         We order the clerk of this court to serve copies of this order on all counsel and the
district clerk.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court